Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  Claim 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant is merely claiming software. The claims lack computing structure specificity necessary to execute the software; i.e. software per se (No). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1, A system comprising: an event component configured to receive documents from remote systems, process the documents and raise events, wherein the events cause additional components to conduct additional processing until the documents are delivered to a destination;
an event system configured to broker the events and deliver the events to the additional components;
a trigger subsystem configured to monitor events and trigger processing logic embedded inside action components;
an alerting subsystem configured to deliver alert messages raised by the action components;
a framework configured to collect information to monitor documents and raise alerts;
inbound adapters that include a listener and a puller, 
wherein the listener waits for connections from the remote systems and accepts the documents, and 
wherein the puller connects to the remote systems and retrieves the documents;
a document recognition component configured to dynamically recognize metadata about the documents via contents of the documents;
the document recognition component is further configured to validate the documents for content and structure;
the document recognition component is further configured to perform a document extraction;
a rules engine configured to validate, enrich and correct information in the documents;
outbound adapters introduced in a dynamic fashion and configured to deliver the documents to local or remote application endpoints; and
a visibility subsystem configured to operate on a logical content of the documents, track a status on the documents and correlate the information to the return documents.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that there is a processor in claim 16, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1, A system comprising: an event component configured to receive documents from remote systems, process the documents and raise events, wherein the events cause additional components to conduct additional processing until the documents are delivered to a destination;
an event system configured to broker the events and deliver the events to the additional components;
a trigger subsystem configured to monitor events and trigger processing logic embedded inside action components;
an alerting subsystem configured to deliver alert messages raised by the action components;
a framework configured to collect information to monitor documents and raise alerts;
inbound adapters that include a listener and a puller, 
wherein the listener waits for connections from the remote systems and accepts the documents, and 
wherein the puller connects to the remote systems and retrieves the documents;
a document recognition component configured to dynamically recognize metadata about the documents via contents of the documents;
the document recognition component is further configured to validate the documents for content and structure;
the document recognition component is further configured to perform a document extraction;
rules engine configured to validate, enrich and correct information in the documents;
outbound adapters introduced in a dynamic fashion and configured to deliver the documents to local or remote application endpoints; and
a visibility subsystem configured to operate on a logical content of the documents, track a status on the documents and correlate the information to the return documents.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic software components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic software component (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of components and listeners that are used to process various function related to the documents, are recited at a high-level of generality (i.e., system containing generic components, listeners, recognition devices and  perform function of analyzing documents based on rules to assure the document is properly formatted processed before sending to another party) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as components).  For example, stating that an event system brokers components, a trigger subsystem configured to monitor events and trigger processing, an alerting subsystem alerts the system connects to the remote systems, a document recognition component recognize metadata a the document recognition component is further configured to validate the documents for content and structure; and a rules engine provides rules for processing, only generally links the commercial interactions and management of relationships or interactions between entity to a software environment. Employing well-known software functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives information in the form of a document at a broker that analyses the document and delivers it to another user) see Symantec, TLI Communications, OIP Techs
medical billing automation system (e.g. documents are evaluated using rules associated with various players to find problems and place in proper format for submission) see Athenahealth, Inc v Carecloud Corp.
component based interface to handle tasks during claim processing (e.g. documents are processed into different tasks/events which are triggered by certain events, rules are used to format for task recipient) see Accenture Global Services, GmbH v Guidewire Software1.
Scanning and information methodology (e.g. documents are evaluated for proper formatting) see Content Extraction and Transmission LLC v Wells Fargo Bank N.A..

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 16 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-15 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:

wherein the document recognition component is further configured to create any type of document from the tracking context.
wherein the visibility subsystem is further configured to track the logical content from purchase orders and then correlate to the information from purchase order acknowledgements, advanced ship notice and correspondent invoice.
wherein the framework is configured raise the alerts, in response to trends of the documents violating certain configurable thresholds.
wherein an inbound engine hosts the inbound adapters.
wherein an outbound engine hosts the outbound adapters.
wherein the document recognition component is injected into the system at runtime.
wherein the document recognition component is configured to, in response to the documents being identified, scan the documents for all pertinent information, dynamically configured at runtime, and extract the information into the routing context for further routing.
wherein if the document fails validation, the document recognition component is configured to find all applicable validation instructions that would successfully validate the documents and apply the validation instructions.
wherein if the validation instructions fail, the document recognition component is configured to, based on dynamic components, format the documents so the documents pass validation.
wherein the document extraction is completed by the document recognition component
wherein the document extraction into a tracking context allows the document to be accessed by multiple applications, irrespective of the initial format the information.
wherein the rules engine is configured to execute rules processing based on a sender followed by actions based on a receiver, after the documents are identified and information is extracted from the documents.
wherein the rules processing includes executing business logic.
wherein the business logic includes transformation of the documents and routing the documents to the proper outbound adapter for final delivery.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claims as written are software per se and therefore, have no structural cooperative relationship.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation an event component configured to, an event system configured to, a trigger subsystem configured to, an alerting subsystem configured to, a framework configured to, a document recognition component configured to, a rules engine configured to outbound adapters introduced in a dynamic fashion and configured to, a visibility subsystem configured to; has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “configured to” phrases are placeholders for means plus function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Mellor (US PG PUB 20160105370).

In regards to claim 1, Mellor discloses a system comprising: an event component configured to receive documents from remote systems, process the documents and raise events, wherein the events cause additional components to conduct additional processing until the documents are delivered to a destination (Mellor, FIG 1B);
an event system configured to broker the events and deliver the events to the additional components (Abstract, “The present systems and methods allow for rapid processing of large volumes of events. A producer node in a cluster determines a sharding key for a received event from an event stream. The producer node uses a sharding map to correlate the sharding key for the event with a producer channel, and provides the event to a producer event buffer associated with the producer channel. The producer event buffer transmits the event to a corresponding consumer event buffer associated with a consumer channel on a consumer node. The event processing leverages a paired relationship between producer’s channels on the producer node and consumer channels on the consumer node, so as to generate enhanced throughput. The event processing also supports dynamic rebalancing of the system in response to adding or removing producer or consumer nodes, or adding or removing producer or consumer channels to or from producer or consumer nodes”);

an alerting subsystem configured to deliver alert messages raised by the action components (Mellor, para 0074, status tracker sends messages regarding certain alerts);
a framework configured to collect information to monitor documents and raise alerts (Mellor, para 0060, session manager monitors performance);
inbound adapters that include a listener and a puller (Mellor, para 0096, requestor pool and event listeners), 
wherein the listener waits for connections from the remote systems and accepts the documents (Mellor, FIG 1B, Event processors), and 
wherein the puller connects to the remote systems and retrieves the documents (Mellor, para 0067, “consumer nodes 106a-c retrieve the bundled event transport metadata from the event”);
a document recognition component configured to dynamically recognize metadata about the documents via contents of the documents (Mellor, para 0039, “the event transport metadata can trigger consumer nodes 106a-c to process received events by performing sentiment analysis on the received events, grouping or aggregating the received events for further processing, displaying user interface updates about the received events, or storing the received events in a database”);
the document recognition component is further configured to validate the documents for content and structure (Mellor, para 0053, “meta-information structures that are wholly procedural and other rules may comprise meta-information structures 114 can also include rules that comprise both procedural and declarative meta-information structures. That is, such rules can have meta-information structure portions that are declarative, as well as meta-information structure portions that are procedural. Furthermore, rules of the illustrated embodiments that comprise meta-information structures may also reference or incorporate other rules. Those other rules may themselves in turn reference or incorporate still other rules. As a result, editing such a rule may affect one or more rules that incorporate it (if any)”);
the document recognition component is further configured to perform a document extraction (Mellor, para 0125, records documents are extracted and tracked);
a rules engine configured to validate, enrich and correct information in the documents (Mellor, FIG 1B, Item 128, “Rules Engine”);
outbound adapters introduced in a dynamic fashion and configured to deliver the documents to local or remote application endpoints (Mellor, FIG 1B, Item 126, Embedded Hazelcast); and
a visibility subsystem configured to operate on a logical content of the documents, track a status on the documents and correlate the information to the return documents (Mellor, para 0129, events are tracked and displayed to the user in a web browser).

In regards to claim 2, Mellor teaches wherein the document recognition component is further configured to create any type of document from the tracking context (Mellor, para 0072), “Channel map 116 tracks an inventory or universe of 

In regards to claim 3, Mellor teaches wherein the visibility subsystem is further configured to track the logical content from purchase orders and then correlate to the information from purchase order acknowledgements, advanced ship notice and correspondent invoice (Mellor, para 0072, channel map tracks across all consumer nodes).

In regards to claim 4, Mellor teaches wherein the framework is configured raise the alerts, in response to trends of the documents violating certain configurable thresholds (Mellor, para 0060, resource or event logs are used to manage performance threshold).

In regards to claim 5, Mellor teaches wherein an inbound engine hosts the inbound adapters (Mellor, FIG 1B, item 120, Embedded Hazelcast processes inbound messages from producer).

In regards to claim 6, Mellor teaches wherein an outbound engine hosts the outbound adapters (Mellor, FIG 1B, Rules engine processes outbound processing).

In regards to claim 7, Mellor teaches wherein the document recognition component is injected into the system at runtime “rules may define the enterprise applications. Producer nodes 104a-b and consumer nodes 106a-c can be in communication with rules engine 128. Rules engine 128 can be in communication with rules base 130 and transactional database 132. As the application executes on a producer digital data processor (e.g., producer nodes 104a-b) or a consumer digital data processor (e.g., consumer nodes 106a-c), event processing system 114 may retrieve any portion of the rules that define the application from rules base 130 and process or execute the rules in response to requests or events signaled to or detected by the producer digital data processors or consumer digital data processors at run-time, (e.g., using rules engine 128)”).

In regards to claim 8, Mellor teaches wherein the document recognition component is configured to, in response to the documents being identified, scan the documents for all pertinent information, dynamically configured at runtime, and extract the information into the routing context for further routing (Mellor, para 0118, “Event publisher 514 provides the sharded events to producer channels 0-2 (314a-c) in order, in groups 704a-c (also illustrated in white, black, and gray). Producer channels 0-2 (314a-c) use producer event buffers 518 and event producers 520 to transmit the sharded events. The sharded events travel over TCP/IP to corresponding consumer channels 0-2 (608a-c) on consumer node 106a. Event receivers 414 receive the sharded events into consumer event buffers 416. Event consumer 104a, or the rules engine may be locally installed on the consumer node or producer node”).

In regards to claim 9, Mellor teaches wherein if the document fails validation, the document recognition component is configured to find all applicable validation instructions that would successfully validate the documents and apply the validation instructions (Mellor, para 0127, “Consumer node 106a receives the event via TCP/IP socket 410 into its consumer event buffer from producer node 104a. In some embodiments, consumer node 106a unpacks the received event including bundled event transport metadata. For example, the event transport metadata may identify a rule that checks whether the received event is part of an “existing” set or a “new” set in database 904. Consumer node 106a executes the rule identified by the event transport metadata. The event transport metadata may further identify or define rules creating a structure containing a “new” bucket, or retrieving an “existing” bucket based on the event ID or case ID. In further embodiments, if the event has its “end sub-group” record configured to true, event processing system 900 may group together the events in the bucket”).

In regards to claim 10, Mellor teaches wherein if the validation instructions fail, the document recognition component is configured to, based on dynamic components, format the documents so the documents pass validation format (Mellor, Para 0127, events are placed in a common format for processing).

In regards to claim 11, Mellor teaches wherein the document extraction is completed by the document recognition component by taking the information from the documents and storing the information in a common model that pertains to a business concept (Mellor, para 0119, customer uses declarative model to process incoming documents).

In regards to claim 12, Mellor teaches wherein the document extraction into a tracking context allows the document to be accessed by multiple applications, irrespective of the initial format the information (Mellor, para 0017, sharding map directs messages to the proper location via a map that tracks the status).

In regards to claim 13, Mellor teaches wherein the rules engine is configured to execute rules processing based on a sender followed by actions based on a receiver, after the documents are identified and information is extracted from the documents (Mellor, FIG 1B, rules engine processes events from the sender to the receiver).

In regards to claim 14, Mellor teaches wherein the rules processing includes executing business logic (Mellor, para 0048, applications include business functions).

In regards to claim 15, Mellor teaches wherein the business logic includes transformation of the documents and routing the documents to the proper outbound adapter for final delivery (Mellor, para 0129, information is delivered to the correct recipient).

In regards to claim 16, Mellor teaches a method comprising:
receiving, by a processor, documents from remote systems;
processing, by the processor, the documents;
raising, by the processor, events;
wherein the events cause additional components to conduct additional processing until the documents are delivered to a destination;
brokering, by the processor, the events;
delivering, by the processor, the events to the additional components;
monitoring, by the processor, events;
triggering, by the processor, processing logic embedded inside action components;
delivering, by the processor, alert messages raised by the action components;
collecting, by the processor, information to monitor documents and raise alerts; waiting, by the processor and using a listener, for connections from the remote systems and accepts the documents;
retrieving, by the processor and using a puller, retrieves the documents in response to connecting to the remote system;

validating, by the processor, the documents for content and structure;
performing, by the processor, a document extraction; 
validating, by the processor, information in the documents; enriching, by the processor, the information in the documents; 
correcting, by the processor, the information in the documents; 
delivering, by the processor using outbound adapters introduced in a dynamic fashion, the documents to local or remote application endpoints; 
operating, by the processor, on a logical content of the documents;
tracking, by the processor, a status on the documents; and correlating, by the processor, the information to the return documents (see response to claim 1). 

Discussion of Additional Cited Art
	Hazelcast teaches open source software that In-Memory Data Grids have historically been the exclusive domain of large Investment Banks and proprietary solutions such as Oracle Coherence, VMWare Pivotal Gemfire and Software AG Terracotta. Hazelcast provides the leading open source alternative to these solutions, and is helping to support the democratization of Data Grid technology across a much wider range of vertical industries including telco, gaming, travel, ecommerce, software, life sciences, health care and many more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450

or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625